EXHIBIT 10.6 AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT This Amended and Restated Supplemental Executive Retirement Agreement (the “Agreement”) is entered into by and between the Bank of New Orleans (the “Bank” or “Employer”) and Lawrence J. LeBon, III (the “Executive”), effective as of October28, 2008.The Agreement was originally entered into by the Bank and the Executive effective as of December 19, 2006 (the “Prior Agreement’). PREAMBLE The purpose of this Agreement is to provide the Executive with supplemental retirement benefits in order to provide him with a reasonable level of retirement income which will assist him in maintaining an appropriate standard of living in retirement.An integral part of the Agreement is to encourage and induce the Executive to remain as a full-time executive officer of the Bank until he attains the retirement age of 65 and to recognize his prior service to the Bank.The parties intend that this Agreement shall at all times be characterized as a “top hat” plan of deferred compensation maintained for the Executive who is a highly compensated employee, as described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the Agreement shall at all times satisfy Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and as enacted under the American Jobs Creation Act of 2004.The provisions of the Agreement shall be construed to effectuate such intentions.The Agreement shall be unfunded for tax purposes and for purposes of Title I of ERISA. WITNESSETH: WHEREAS, the Executive is currently President and Chief Executive Officer of the Bank; WHEREAS, the Executive has provided valuable service as an executive officer of the Bank for many years, and the Bank wishes to recognize such service and his continued service through his retirement at age sixty-five (65); WHEREAS, to induce the Executive to continue in its employ to age sixty-five (65), the Bank proposes to supplement the benefits payable to the Executive under the Bank’s 401(k) retirement plan; and WHEREAS, the Bank and the Executive desire to amend and restate the Prior Agreement in order to comply with Section 409A of the Code and the final regulations thereunder. NOW, THEREFORE, in consideration of the premises and the mutual promises of the parties hereto, the parties agree as follows: 1.
